IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 19 Civ. 8912 (GBD) (SLC)
       against
                                                            ORDER SCHEDULING INITIAL CASE
                                                              MANAGEMENT CONFERENCE
CORRECTION OFFICER YATUKU,

                              Defendant.

SARAH L. CAVE, United States Magistrate Judge:

       The Court is in receipt of the Letter-Motion at ECF No. 17.

       The Plaintiff is hereby ORDERED to complete and return the medical releases to

Defendant by no later than January 9, 2020.

       The requested extension of time for Defendant to answer is GRANTED. Defendant shall

answer or otherwise respond to the Complaint within 60 days of receiving Plaintiff’s executed

medical releases. Defendant shall notify the court by letter on ECF when the executed releases

are received.

       The requested adjournment of the initial case management conference previously set

for January 2, 2020 is GRANTED. The Court will re-schedule the conference within 30 days of

Defendant’s response to the Complaint.

       The Clerk of the Court is respectfully directed to close the Letter-Motion at ECF No. 17,

terminate the initial case management conference, correct the spelling of Defendant’s name to

“Yakubu,” and to mail a copy of this order to plaintiff at the below address.
Dated:     New York, New York
           December 12, 2019

                                                 SO ORDERED



                                                 _________________________
                                                 SARAH L. CAVE
                                                 United States Magistrate Judge


Mail To:   Daniel William Newell
           NYSID 13411129Z
           B&C No. 3491803878
           Anna M. Kross Correctional Facility
           18-18 Hazen Street
           East Elmhurst, NY 11370.




                                           2
